EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Terry Forsythe on 2/25/2021.
The application has been amended as follows:

1.	(Currently amended)  A method of authenticating a user using a user device comprising:
	measuring, by the user device, using a first sensor, blood characteristics of the user and generating first sensor data based on the measuring of the blood characteristics;
	determining, based on the first sensor data, at least a first physiological biomarker of the blood characteristics measured by the first sensor, wherein the first physiological biomarker indicates a first oxygen saturation;
 deriving [[first]] acceleration plethysmography parameters of the first sensor data; [[and]] 
deriving at least a first morphological characteristic of the blood characteristics 
receiving second sensor data generated by a second sensor performing remote oximetry sensing, wherein the second sensor is remote to the user device;
determining, based on the second sensor data, at least a second physiological biomarker of a blood flow detected by the second sensor, wherein the second physiological biomarker indicates a second oxygen saturation;
receiving third sensor data generated by a third sensor, wherein the third sensor is remote to the user device;
 deriving [[second]] acceleration plethysmography parameters of the third sensor data and third sensor data;
comparing the at least the first oxygen saturation to at least the second oxygen saturation and comparing at least the first morphological characteristic to at least the second morphological characteristic;
determining whether at least the first oxygen saturation matches at least the second oxygen saturation and determining whether at least the first morphological characteristic matches at least the second morphological characteristic; and
responsive to at least the first oxygen saturation matching at least the second oxygen saturation and at least the first morphological characteristic matching at least the second morphological characteristic, outputting an indicator indicating the user is authenticated.

2-4.	(Canceled)  

5.	(Previously presented)  The method of claim 1, wherein the second sensor data is received from the second sensor simultaneously with the first sensor data being measured by the first sensor.

6.	(Canceled)  

7.	(Currently amended)  The method of claim 1, wherein the characteristics of the user indicate a cardiac output of the user in a systolic phase of [[the]] blood flow or a diastolic phase of [[the]] blood flow.

8.	(Currently amended)  The method of claim 1, wherein the characteristics of the user indicate a difference between a systolic peak of [[the]] blood flow and a diastolic peak of [[the]] blood flow, a difference between the systolic peak of [[the]] blood flow and a dicrotic notch of [[the]] blood flow, or a difference between the diastolic peak of [[the]] blood flow and the dicrotic notch 

9.	(Currently amended)  A user device, comprising:
	a memory configured to store instructions;
	a processor coupled to the memory, wherein the processor, in response to executing the instructions, is configured to initiate operations for authenticating a user comprising:
	measuring, using a first sensor of the user device, blood characteristics of the user and generating first sensor data based on the measuring of the blood characteristics;
	determining, based on the first sensor data, at least a first physiological biomarker of the blood characteristics measured by the first sensor, wherein the first physiological biomarker indicates a first oxygen saturation;
 deriving [[first]] acceleration plethysmography parameters of the first sensor data; [[and]] 
deriving at least a first morphological characteristic of the blood characteristics 
receiving second sensor data generated by a second sensor performing remote oximetry sensing, wherein the second sensor is remote to the user device;
determining, based on the second sensor data, at least a second physiological biomarker of a blood flow detected by the second sensor, wherein the second physiological biomarker indicates a second oxygen saturation;
receiving third sensor data generated by a third sensor, wherein the third sensor is remote to the user device;
 deriving [[second]] acceleration plethysmography parameters of the third sensor data and deriving at least a second morphological characteristic of [[the]] blood characteristics detected by the third sensor by processing the [[second]] acceleration plethysmography parameters of the [[second]] third sensor data;
comparing the at least the first oxygen saturation to at least the second oxygen saturation  and comparing at least the first morphological characteristic to at least the second morphological characteristic;
determining whether at least the first oxygen saturation matches at least the second 
responsive to at least the first oxygen saturation matching at least the second oxygen saturation and at least the first morphological characteristic matching at least the second morphological characteristic, outputting an indicator indicating the user is authenticated.
	
10-12.	(Canceled)  
	
13.	(Previously presented)  The user device of claim 9, wherein the second sensor data is received from the second sensor simultaneously with the first sensor data being measured by the first sensor.

14.	(Canceled)  

15.	(Currently amended)  The user device of claim 9, wherein the characteristics of the user indicate a cardiac output of the user in a systolic phase of [[the]] blood flow or a diastolic phase of [[the]] blood flow.

16.	(Currently amended)  The user device of claim 9, wherein the characteristics of the user indicate a difference between a systolic peak of [[the]] blood flow and a diastolic peak of [[the]] blood flow, a difference between the systolic peak of [[the]] blood flow and a dicrotic notch of [[the]] blood flow, or a difference between the diastolic peak of [[the]] blood flow and the dicrotic notch of [[the]] blood flow.

17.	(Currently amended)  A computer program product comprising a computer readable storage medium having program code stored thereon for authenticating a user, the program code executable by a processor of a user device to perform operations comprising:
	measuring, by the user device, using a first sensor, blood characteristics of the user and generating first sensor data based on the measuring of the blood characteristics;

 deriving [[first]] acceleration plethysmography parameters of the first sensor data; [[and]]
deriving at least a first morphological characteristic of the blood characteristics 
receiving second sensor data generated by a second sensor performing remote oximetry sensing, wherein the second sensor is remote to the user device;
determining, based on the second sensor data, at least a second physiological biomarker of a blood flow detected by the second sensor, wherein the second physiological biomarker indicates a second oxygen saturation;
receiving third sensor data generated by a third sensor, wherein the third sensor is remote to the user device;
 deriving [[second]] acceleration plethysmography parameters of the third sensor data and deriving at least a second morphological characteristic of [[the]] blood characteristics detected by the third sensor by processing the [[second]] acceleration plethysmography parameters of the [[second]] third sensor data;
comparing the at least the first oxygen saturation to at least the second oxygen saturation and comparing at least the first morphological characteristic to at least the second morphological characteristic;
determining whether at least the first oxygen saturation matches at least the second oxygen saturation and determining whether at least the first morphological characteristic matches at least the second morphological characteristic; and
responsive to at least the first oxygen saturation matching at least the second oxygen saturation and at least the first morphological characteristic matching at least the second morphological characteristic, outputting an indicator indicating the user is authenticated.
	
18-20.	(Canceled)  



22.	(Canceled)  

23.	(Currently amended)  The computer program product of claim 17, wherein the characteristics of the user indicate a cardiac output of the user in a systolic phase of [[the]] blood flow or a diastolic phase of [[the]] blood flow.

24.	(Currently amended)  The computer program product of claim 17, wherein the characteristics of the user indicate a difference between a systolic peak of [[the]] blood flow and a diastolic peak of [[the]] blood flow, a difference between the systolic peak of [[the]] blood flow and a dicrotic notch of [[the]] blood flow, or a difference between the diastolic peak of [[the]] blood flow and the dicrotic notch of [[the]] blood flow.

25-30.	(Canceled)	

31.	(Previously presented)  The method of claim 7, further comprising:
filtering the first sensor data by performing infinite impulse response (IIR) filtering on the first sensor data and performing de-trending filtering on the IIR filtered sensor data;
wherein the first physiological biomarker of the blood characteristics measured by the first sensor is determined based on the filtered first sensor data.

32.	(Previously presented)  The user device of claim 15, the operations further comprising:
filtering the first sensor data by performing infinite impulse response (IIR) filtering on the first sensor data and performing de-trending filtering on the IIR filtered sensor data;
wherein the first physiological biomarker of the blood characteristics measured by the first sensor is determined based on the filtered first sensor data.

33.	(Previously presented)  The computer program product of claim 23, the operations further comprising:
filtering the first sensor data by performing infinite impulse response (IIR) filtering on the first sensor data and performing de-trending filtering on the IIR filtered sensor data;
wherein the first physiological biomarker of the blood characteristics measured by the first sensor is determined based on the filtered first sensor data.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


H.Q. NGUYEN
Examiner
Art Unit 3791





/DEVIN B HENSON/Primary Examiner, Art Unit 3791